Title: Franklin and Hall: Appeal to Subscribers, 27 December 1753
From: Franklin, Benjamin,Hall, David
To: 


The Subscribers to this Paper who live remote from Philadelphia, many of whom are many Years in Arrear, are once more requested to consider how impracticable it is for us to wait on every one of them at their Houses for the Money, and how easy it is for them to find proper Opportunities of conveying it to us. As a News-paper, which is a publick Convenience, cannot possibly be maintained under such Discouragements, we hope we shall be excused, if, for the future, we discontinue it to such as do not pay at the Year’s End, and take some proper Method of recovering what has been long unjustly withheld from us.
Franklin and Hall
